tcmemo_2009_223 united_states tax_court rodney jordan petitioner v commissioner of internal revenue respondent docket nos filed date rodney jordan pro_se rebecca dance harris for respondent memorandum findings_of_fact and opinion thornton judge by notice_of_deficiency respondent determined deficiencies in and penalties on petitioner and carmen jordan’s federal income taxes as reported on their joint returns as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number by separate notices of deficiency respondent determined deficiencies in and penalties on petitioner’s federal income taxes as reported on his and carmen jordan’s joint tax returns as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions the issues remaining for decision are whether for taxable years and petitioner had unreported income from certain alleged withdrawals or payments from earth construction inc eci and its profit-sharing_plan whether for taxable_year petitioner had unreported income from a sale of gravel rights to eci whether for taxable_year petitioner had unreported rental income and income from other unidentified sources whether for taxable_year petitioner had unreported income_from_discharge_of_indebtedness whether for taxable_year petitioner had unreported income from his gravel pit business whether for taxable_year petitioner is entitled to certain deductions claimed with respect to his gravel pit business whether for taxable_year petitioner understated his income on schedule c profit or loss from business whether for taxable years and petitioner had taxable_income attributable to payments to carmen jordan by her wholly owned s_corporation green mountain custom crushing inc gmcc and from flow- through adjustments to gmcc’s income_tax returns whether petitioner’s reported losses from horse activities for taxable years through are limited by sec_469 and whether petitioner is liable for the sec_6662 accuracy- related penalty for all years at issue when he filed his petition at docket no petitioner resided in new hampshire when he filed his petition at docket no he resided in tennessee the parties have stipulated that any appeal of these consolidated cases will lie with the u s court_of_appeals for the sixth circuit the parties have stipulated some facts which we incorporate herein by reference for purposes of order and clarity we have set forth below separately our findings_of_fact and opinion for each issue the burden_of_proof is generally upon the taxpayers except as may be otherwise provided by statute or determined by the 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure court see rule a the u s court_of_appeals for the sixth circuit to which any appeal of these cases would lie has held that the commissioner’s determination of unreported income must be based on a minimal evidentiary foundation in order for the presumption of correctness to attach 909_f2d_915 6th cir once the commissioner meets his initial burden of production the taxpayers bear the burden of producing credible_evidence that they did not earn the taxable_income attributed to them or of presenting an argument that the irs deficiency calculations were not grounded on a minimal evidentiary foundation id see olmos v commissioner tcmemo_2007_82 sec_7491 shifts the burden_of_proof to the commissioner in certain circumstances with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax imposed by subtit a or b of the code see sec_7491 rule a sec_7491 is effective with respect to court proceedings arising from examinations commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 similarly sec_7491 places the burden of production on the commissioner with respect to the liability of any individual for any penalty addition_to_tax or additional_amount in court proceedings arising in connection with examinations commencing after date the parties have stipulated that respondent’s audit of the years at issue commenced before date consequently the provisions of sec_7491 and c are inapplicable to these cases issue petitioner’s alleged withdrawals in and findings_of_fact in petitioner carmen jordan and david shields started earth construction inc eci this company primarily constructed roads and bridges for the state transportation departments of vermont and new hampshire during periods relevant to these cases petitioner owned percent of eci carmen jordan owned percent and david shields owned percent petitioner served as eci’s president and director a petitioner’s takings from eci’s profit-sharing_plan in eci started a profit-sharing_plan petitioner carmen jordan and david shields were named trustees of the eci profit-sharing_plan by however petitioner had taken over complete control of the profit-sharing_plan and handled its financial affairs a g edwards sons inc a g edwards handled eci’s investments although petitioner made all decisions as of the end of the plan had about participants on date petitioner withdrew dollar_figure from eci’s profit-sharing_plan and deposited it into a personal bank account on date petitioner withdrew an additional dollar_figure from eci’s profit-sharing_plan and deposited it into hi sec_3the record does not indicate the number of plan participants on other dates personal account these two withdrawals nearly depleted the profit-sharing plan’s assets on date the last day of the profit-sharing plan’s fiscal_year eci wrote a check for dollar_figure to the profit- sharing plan’s account effectively replenishing the funds that petitioner had taken the replenishment however was to be short lived on date petitioner withdrew dollar_figure from the profit-sharing_plan and deposited the check into his personal bank account on date petitioner wrote a check on this same personal bank account to purchase a cashier’s check for dollar_figure payable to first vermont bank and trust co this cashier’s check was deposited in eci’s line of credit account at first vermont bank and trust co the proceeds were used to underwrite eci’s purchase of a gravel pit from a company in tilton new hampshire on date petitioner withdrew another dollar_figure from the profit-sharing_plan and deposited it into his personal account thereby depleting all but dollar_figure of the plan’s assets in the u s department of labor brought suit against petitioner for improper takings from eci’s profit-sharing_plan see metzler v jordan no 96-cv-117 d vt date 4the profit-sharing plan’s annual reports are prepared at the end of each plan_year for submission to the irs and issuance to the plan participants as a result of this suit in a judgment of dollar_figure was entered against petitioner representing a principal_amount of dollar_figure plus interest b petitioner’s withdrawals on eci’s line of credit on date petitioner withdrew dollar_figure on eci’s line of credit at first vermont bank trust co he deposited the funds in his personal bank account the same day he used these funds plus some of the funds he had withdrawn from eci’s profit-sharing_plan to purchase seven convenience stores operating under the name of h-our mart inc h-our mart in which he owned a 50-percent interest c suit brought by david shields on date david shields filed a complaint in the superior court of caledonia county vermont against petitioner carmen jordan and eci he alleged among other things that 5the record does not conclusively identify which of petitioner’s withdrawals made up the dollar_figure principal_amount the record also does not reflect whether petitioner has paid this judgment 6the parties have stipulated that petitioner withdrew dollar_figure facts disclosed by the record clearly show however that the actual amount of the withdrawal was dollar_figure and that the income adjustment in the notice_of_deficiency is predicated upon this figure which petitioner does not dispute consequently we disregard the stipulation insofar as it indicates that the amount of the withdrawal was dollar_figure rather than dollar_figure see 93_tc_181 7the other 50-percent owner was gilles w desjarlais the record does not reveal the amount if any of his investment petitioner had improperly caused dollar_figure to be withdrawn from eci’s profit-sharing_plan and had diverted about dollar_figure of eci’s working_capital to purchase an interest in h-our mart by summary order dated date the caledonia superior court entered a judgment of dollar_figure in favor of david shields d bankruptcy proceedings on date petitioner and carmen jordan filed for chapter bankruptcy on date petitioner and carmen jordan’s second amended plan under chapter was confirmed by the bankruptcy court on date carmen jordan filed for chapter bankruptcy on date her chapter plan was confirmed by the bankruptcy court e tax returns and notice_of_deficiency respondent determined that in petitioner received dollar_figure of unreported taxable wages from eci although the notice_of_deficiency does not detail the manner in which this number was derived the parties appear to agree that it represents the sum of the dollar_figure that petitioner withdrew from eci’s profit-sharing_plan on date the additional dollar_figure that petitioner withdrew from eci’s profit-sharing_plan on date and the dollar_figure that petitioner drew 8the damages were apparently calculated taking into account that david shields owned a 34-percent interest in eci against eci’s line of credit on date and invested in h-our mart in the same notice_of_deficiency respondent determined that in petitioner received dollar_figure of unreported taxable wages from eci again the notice_of_deficiency does not detail the manner in which this number was derived but the parties appear to agree that it represents the sum of dollar_figure that petitioner allegedly withdrew from eci’s profit-sharing_plan in date and an additional dollar_figure of otherwise unidentified payments that eci made to petitioner in opinion petitioner does not dispute that he received funds totaling at least dollar_figure in and dollar_figure in he contends however that these receipts represent loans from eci pursuant to an open account rather than taxable_income and that he actually repaid greater amounts to eci than he received in and 9because no deficiency has been determined for we lack jurisdiction with respect to that year see sec_6214 45_tc_392 37_tc_331 we may however determine the correct amount of taxable_income or nol for a year not in issue whether or not the assessment for that year is time barred as a preliminary step in determining the correct amount of an nol_carryback or carryover to a taxable_year in issue see sec_6214 95_tc_257 the notice_of_deficiency for and states that the elimination of the nol affects the tax years and by increasing petitioner’s taxable_income for those years similarly the notices of deficiency for the later years disallow amounts characterized as continued petitioner’s withdrawals plainly the funds that petitioner misappropriated from eci’s profit-sharing_plan cannot be said to be loans from either eci or the plandollar_figure similarly the record does not show that the dollar_figure that petitioner withdrew on eci’s corporate line of credit was properly authorized the court judgment awarding damages to eci’s former vice president david shields for petitioner’s unlawful diversion of eci’s working_capital to h-our mart suggests strongly otherwise petitioner testified that he continued carryback carryover without explanation of the year of origination petitioner appears to assign as error the disallowance of at least some of these carryback carryforwards on the ground that they are properly allowable carryforwards of a nol both parties have addressed respondent’s adjustments to petitioner and carmen jordan’s taxable_income from which we infer that the parties agree that these adjustments are properly at issue in these cases as affecting the proper amount of carryback and carryforward of any nol_carryover we expect the parties to address this matter in the rule_155_computations 10petitioner suggests vaguely that some of the money he withdrew from the profit-sharing_plan represented his and carmen jordan’s own contributions even if we were to assume for the sake of argument that petitioner and carmen jordan made contributions to the profit-sharing_plan this would not mean that the withdrawals were necessarily nontaxable a profit- sharing plan is a type of deferred_compensation plan see sec_1_401-1 income_tax regs distributions are generally taxable under rules relating to annuities subject_to various exceptions distributions from a profit-sharing_plan are generally taxable see sec_402 petitioner has not established the applicability of any exception to this general_rule discussed the dollar_figure withdrawal with eci’s accountant who set it up as a loan in support of this testimony petitioner points to eci’s financial statements which show as of date a dollar_figure loan receivable from h-our mart which amount presumably includes the dollar_figure in question the record however contains no documentation of any loan agreement between eci and h-our mart to the contrary the record strongly suggests that petitioner diverted the dollar_figure from eci to finance his 50-percent ownership_interest in h-our mart in the light of these circumstances we attach little significance to the manner in which eci’s accountant after the fact and in collaboration with petitioner might have chosen to set up the transaction petitioner contends that he should not be taxable on any of the receipts in question because he repaid eci even more than he received in support of this contention petitioner relies upon his own testimony and numerous photocopied documents including receipts personal checks and portions of eci’s books_and_records we are not persuaded that petitioner repaid any part of the dollar_figure he took from eci’s profit-sharing_plan in or the dollar_figure he withdrew from eci’s corporate line of credit in the first instance according to petitioner’s own contentions the dollar_figure that he took from the profit-sharing_plan was not repaid until date when he orchestrated eci’s payment of dollar_figure into the plan similarly according to petitioner’s own contentions the dollar_figure that he withdrew from eci’s corporate line of credit is reflected in a dollar_figure loan receivable from h- our mart as shown on eci’s yearend financial statementsdollar_figure because the dollar_figure ostensibly remained in this balance as of yearend the financial statements do not support a conclusion that petitioner repaid this amount in that said the record does support petitioner’s contention that in he and carmen jordan made certain payments to or on behalf of eci on the basis of all the evidence in the record we are not convinced however that these payments represent repayments of the withdrawals in question by way of example the record shows that in the fall of carmen jordan on petitioner’s behalf wrote two checks to eci totaling dollar_figure 11as previously discussed we do not view the manner in which eci reported these amounts on its financial statements as dispositive we refer to the financial statements here only to evaluate petitioner’s claims to have repaid these amounts 12in particular the record contains copies of these canceled checks a dollar_figure personal check dated date and a dollar_figure personal check dated date both of these checks are signed by carmen jordan and drawn on her and petitioner’s joint bank account and posted as credits in the accounts receivable-officers account in eci’s general ledger in her request for innocent spouse relief submitted to the commissioner on date carmen jordan stated that in the fall of petitioner asked her to lend him dollar_figure so that he could repay a portion of debt that he owed eci and that several weeks later he sought to borrow an additional dollar_figure from her continued these repayments are reflected as credits in eci’s general ledger under accounts receivable-officers as are certain other_amounts that petitioner claims to have paid eci this general ledger account however does not reflect the line-of-credit and profit-sharing_plan withdrawals that are at issue consequently the various credits to the account do not support a conclusion that repayments were made with respect to the withdrawals at issue more fundamentally the accounts receivable-officers general ledger account shows that in debits to the account exceeded credits by about dollar_figure suggesting that petitioner and carmen jordan made withdrawals from eci in addition to the withdrawals that respondent has determined to be taxable_income and that those additional withdrawals exceeded the amount of any repayments that were made in dollar_figure consequently after careful review of the evidence we are not persuaded that any of the payments that petitioner and carmen jordan allege to have made to continued according to her statement she issued the checks to eci as petitioner had requested but later successfully sued him to recover these funds 13this conclusion is bolstered by the notes to eci’s financial statements which under the heading related_party transactions show a similar increase from yearend to yearend in loans receivable from stockholder from dollar_figure to dollar_figure eci in are properly regarded as repayments of the withdrawals at issuedollar_figure petitioner also claims that various other_amounts should be counted as repayments of the withdrawals at issue for this amount includes dollar_figure of income that he acknowledges realizing from his sale of gravel rights to eci during petitioner suggests that the dollar_figure should be netted against the withdrawals in question for because he received the dollar_figure amount not in cash but as a set-off to his running balance with eci petitioner’s contention is without merit as discussed infra the sale of gravel rights resulted in dollar_figure of taxable_income to petitioner in accordingly it in no way reduces the taxable_income petitioner realized from his withdrawals from eci’s profit-sharing_plan and eci’s corporate line of credit nor do we find any support in the record for petitioner’s suggestion that the dollar_figure is double-counted in respondent’s determination 14in the light of this conclusion it is unnecessary to describe in detail the extensive evidence that petitioner has offered to show payments made to eci in other than to say that we find it to be of variable quality and persuasiveness while some of the evidence suggests additional payments were made to eci in and recorded in eci’s books most of the evidence relates to purported payments that are not reflected in the portions of eci’s books_and_records that petitioner has introduced into evidence petitioner has offered no convincing explanation why eci’s books_and_records reflect only certain of the payments he alleges he made in sum we sustain respondent’s determination that in petitioner had unreported taxable_income of dollar_figure from the transactions in questiondollar_figure petitioner’s profit-sharing-plan withdrawals on date eci wrote a check for dollar_figure to the profit-sharing plan’s account on date petitioner withdrew dollar_figure from the profit-sharing_plan and deposited it into his personal bank account at bradford national bank and on date petitioner wrote a check on this same personal bank account to purchase a cashier’s check for dollar_figure payable to first vermont bank and trust co to be deposited in eci’s corporate line of credit and used to underwrite eci’s purchase of a gravel pit in substance then petitioner orchestrated the transfer of dollar_figure over the course of about days from eci to the profit-sharing_plan to himself to eci’s corporate line of credit the end result was that petitioner effectively restored for eci’s benefit dollar_figure of the funds that he had caused to be placed temporarily in the profit-sharing_plan then on date petitioner withdrew another dollar_figure from the profit- sharing plan and deposited it into his personal account 15respondent has characterized this unreported income as wages from eci although it seems to us that these withdrawals might more accurately be characterized as wrongful conversions the labeling does not affect the taxation of these amounts as ordinary_income to petitioner for reasons not entirely clear to us both in the notice_of_deficiency and on brief respondent has characterized petitioner’s withdrawals from eci’s profit-sharing_plan as wages if we were to agree with respondent’s characterization we might conclude that in petitioner voluntarily repaid dollar_figure of the dollar_figure wages and consequently had taxable_income of dollar_figure see young v commissioner tcmemo_1961_33 alternatively and perhaps more plausibly viewing the withdrawals as wrongful conversions we similarly conclude that in petitioner made restitution of dollar_figure leaving dollar_figure of taxable_income see 61_tc_704 chumbrook v commissioner tcmemo_1977_108 other_payments from eci to petitioner in in the notice_of_deficiency issued to petitioner and carmen jordan for taxable years and respondent determined that petitioner’s unreported taxable_income included in addition to dollar_figure of withdrawals from eci’s profit-sharing_plan dollar_figure of payments from eci the notice_of_deficiency provides no explanation for this determination nor has respondent offered any evidence or separate argument about this dollar_figure item rather on brief respondent seems inexplicably to lump together this amount and petitioner’s withdrawals from eci’s profit-sharing_plan nevertheless petitioner does not deny receiving the dollar_figure of payments from eci in he contends however that these payments simply reflect a running balance between himself and eci and that the payments are approximately equal to amounts that he paid in to eci or on eci’s behalf in support of this contention petitioner introduced into evidence copies of many checks written on his personal bank account to various parties including eci and gave detailed testimony about these payments bearing heavily against respondent who has offered no reasoned explanation for the basis on which he determined that the dollar_figure was taxable_income and has offered no evidence in this regard we accept petitioner’s explanation as adequately supported by the evidence we do not sustain respondent’s determination in this regarddollar_figure issue petitioner’s sale of gravel rights to eci findings_of_fact in petitioner sold gravel rights to eci for dollar_figure the proceeds were not reported on petitioner and carmen jordan’s joint federal_income_tax return 16in reaching this result we are mindful that petitioner produced similar evidence and gave similar testimony as to amounts he alleges to have paid on eci’s behalf in in that instance however as previously discussed we have concluded that the taxable_income was from sources other than from any running balance opinion petitioner does not dispute that in he sold gravel rights to eci for dollar_figure but contends that this income is not taxable because the proceeds were not paid to him in cash but instead came in the form of a setoff or credit expressed in the running balance of transactions between petitioner and eci we disagree in the first instance in contradiction of petitioner’s argument eci’s cashflow statement for the year ended date shows a cash outflow of dollar_figure for purchase of mineral rights described in more detail in notes to the financial statements as purchase of rights to big_number yards of material located in a gravel pit owned by the company president but even if we were to assume for the sake of argument that rather than pay dollar_figure directly to petitioner eci applied this amount to satisfy debts owed by petitioner the result would be the same--for income_tax purposes the transaction would be equivalent to petitioner’s selling the gravel rights to eci for dollar_figure cash and then using the cash to defray his alleged debt to eci see 111_tc_243 59_tc_559 35_tc_649 regardless of whether petitioner received the dollar_figure of proceeds in cash or in satisfaction of claims against him his taxable gain is the amount by which dollar_figure exceeds his adjusted_basis in the gravel rights see sec_1001 bialock v commissioner supra pincite the record does not establish the amount if any of petitioner’s adjusted_basis in the gravel rights accordingly we sustain respondent’s determination that in petitioner realized taxable_income of dollar_figure on his sale of the gravel rights issue petitioner’s alleged unreported income in findings_of_fact respondent determined that in petitioner had unreported rental income of dollar_figure from jay peak inc respondent also determined that in petitioner realized dollar_figure of unreported capital losses attributable to transactions in a brokerage account respondent determined that petitioner therefore had dollar_figure of ordinary_income because as stated in the notice_of_deficiency the jordans would have to cover the dollar_figure in losses with deposits to the account opinion a unreported rental income the parties have stipulated as follows in the petitioner received taxable_income from jay peak reported to the petitioner on a form 1099-misc in the amount of dollar_figure of which the petitioner reported only dollar_figure on his income_tax return notwithstanding this stipulation on reply brief petitioner contends that he correctly reported dollar_figure as the amount of net rental income after deducting internal charges for house keeping etc he also contends that respondent has not met his minimum burden of evidence as to this issue we reject these contentions as contrary to the parties’ stipulation and unsupported by any competent evidence b imputed_income respondent has determined that because petitioner had an unreported capital_loss of dollar_figure he must have had unreported income of the same amount to cover the loss viewed charitably this determination borders on the whimsical setting aside questions as to why petitioner’s tax_liability should reflect only this conjectural income and not the actual losses upon which it is improbably predicated suffice it to say that respondent has introduced no evidence to show that petitioner actually covered the unreported losses much less with unreported income this determination is not sustained issue discharge_of_indebtedness income--1994 findings_of_fact respondent determined that in petitioner had dollar_figure of unreported income from discharge of debt opinion the parties have stipulated as follows in the petitioner received taxable discharge_of_indebtedness income from chase manhattan bank reported to the petitioner on a form c in the amount of dollar_figure which the petitioner did not report on an income_tax return notwithstanding this stipulation on reply brief petitioner contends that the dollar_figure is not taxable because the discharge was part of the bankruptcy proceedings we reject this contention as contrary to the stipulation and unsupported by competent evidence issue petitioner’s unreported schedule c income--1995 findings_of_fact on schedule c of their joint federal_income_tax return petitioner and carmen jordan reported dollar_figure of gross_receipts or sales from petitioner’s gravel pit business respondent determined that this amount was understated by dollar_figure on the ground that petitioner had dollar_figure of unexplained deposits as explained in the notice_of_deficiency this amount reflects dollar_figure that petitioner deposited in the fall of into his account at a g edwards and dollar_figure that petitioner deposited at some unspecified time into his personal account at first new hampshire bank opinion in the absence of adequate recordkeeping by a taxpayer as mandated by sec_6001 the commissioner is authorized to reconstruct the taxpayer’s income by any reasonable method that clearly reflects income see eg sec_446 348_us_121 one acceptable method is the bank_deposits method 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir bevan v commissioner tcmemo_1971_312 affd 472_f2d_1381 6th cir the bank_deposits method assumes that if a taxpayer is engaged in an income-producing activity and makes deposits to bank accounts then those deposits less amounts identified as nonincome items constitute taxable_income see clayton v commissioner supra pincite where the commissioner has used the bank_deposits method to determine deficiencies the taxpayer bears the burden of showing that the determinations are incorrect see dileo v commissioner supra pincite bevan v commissioner supra petitioner does not dispute making the deposits in question he contends however that his deposits into his a g edwards account merely represent transfers from other of his accounts the evidence shows that the subject deposits in the a g edwards account include three interaccount transfers totaling dollar_figure that did not represent items of gross_receipts in we conclude that these items should be omitted from respondent’s income reconstructiondollar_figure petitioner has failed however to establish 17petitioner also contends that two other deposits of dollar_figure and dollar_figure similarly represent interaccount transfers but the evidence in the record is insufficient to substantiate these claims that any of the other_amounts deposited into his a g edwards accounts represent items other than gross_receipts accordingly we hold and conclude that dollar_figure of the deposits to petitioner’s a g edwards account in represents taxable_income acknowledging that in he deposited more than dollar_figure into his personal account at first new hampshire bank petitioner has attempted to show that these deposits were from nontaxable sources the evidence in the record does not substantiate these claims by way of example petitioner claims that dollar_figure of his first new hampshire bank_deposits in represents insurance proceeds relating to a theft_loss incurred at h-our mart petitioner suggests that these insurance proceeds are nontaxable because they represent repayment from my basis petitioner has produced no documentation either of an insurance claim for a theft_loss or of payment on any such claim by an insurance_company moreover petitioner has not explained why insurance proceeds relating to a theft_loss incurred by h-our mart should be paid to petitioner directly or if they were why the proceeds would represent nontaxable return of basis similarly although petitioner has offered detailed explanations of the other deposits into his first new hampshire bank the evidence in the record does not convince us that these deposits were from nontaxable sources issue schedule c deductions--1995 findings_of_fact on his and carmen jordan’s joint federal_income_tax return petitioner claimed various schedule c deductions including a dollar_figure crushing cost which respondent disalloweddollar_figure on form 886a explanation of items respondent’s examining agent explained this adjustment as follows an amount of dollar_figure was deducted on the schedule c of rodney jordan this amount was purportedly in payment of crushing costs to green mountain custom crushing numerous checks are written to and from rodney carmen and green mountain crushing rodney jordan has not provided all bank statements for all accounts has not provided invoices and has not provided all cancelled checks rodney jordan claims to have paid expenses of green mountain custom crushing in exchange for crushing a listing of amounts totaling dollar_figure was not examined in detail rodney jordan has also been paid amounts from green mountain custom crushing that he considers to be reimbursements examination of the returns has revealed additional income and it is impossible to determine at this time if expenses are for green mountain or in relation to the unreported income or to the existing schedule c opinion petitioner has the burden of proving he is entitled to the claimed deduction see rule a 290_us_111 at trial petitioner offered no evidence that he was 18petitioner also claimed as a schedule c expense dollar_figure of interest_expense during respondent’s examination of petitioner’s tax_return respondent’s allowance of an additional dollar_figure in interest_expenses and disallowance of the crushing costs of dollar_figure for resulted in a dollar_figure net_adjustment to petitioner’s schedule c deductions entitled to deduct crushing costs instead petitioner contends that during the audit he submitted to respondent’s examining agent documentation to substantiate even more than the dollar_figure deduction claimed on his schedule c but she refused in bad faith to consider the documentation in support of this contention petitioner focuses on the above-quoted language from the form 886a a listing of amounts totaling dollar_figure was not examined in detail because a trial before the tax_court is a de novo proceeding our determination of a petitioner’s tax_liability must be based on the merits of the case and not any previous record developed at the administrative level 73_tc_394 citing 62_tc_324 having offered no competent evidence in support of this claimed deduction petitioner has failed to establish that he is entitled to the claimed deduction for crushing costs in any event the form 886a suggests that respondent’s examining agent declined to examine petitioner’s listing of amounts in detail partly because it was impossible to tell whether gmcc had reimbursed petitioner for the amounts he was claiming as deductions we take into account this same consideration in concluding that petitioner has failed to establish entitlement to the claimed deduction respondent’s determination as to this issue is sustained issue unreported schedule c income--1996 findings_of_fact on schedule c to their joint federal_income_tax return petitioner and carmen jordan reported dollar_figure gross_income from a gravel pit logging operation on the basis of a bank_deposits analysis respondent determined that this schedule c income was understated by dollar_figure in particular respondent determined that in these bank_deposits totaling dollar_figure represented taxable_income of dollar_figure deposited into petitioner’s personal accounts at merchants bank dollar_figure deposited into the bank account of sodalitan mayer a woman with whom petitioner was then living and dollar_figure deposited into petitioner’s account at a g edwards opinion the issue is whether respondent correctly determined that in petitioner and carmen jordan understated schedule c income by dollar_figure 19on reply brief petitioner contends that after trial respondent conceded all but dollar_figure of this amount and that on brief respondent has improperly failed to abide by this alleged concession the record does not reflect any such concession a the merchants bank_deposits petitioner has stipulated that in he received dollar_figure from various schedule c sources which he deposited into his merchants bank accounts but did not report on an income_tax return he has also stipulated that in he received dollar_figure of schedule c income from a lumber company which he did not report on an income_tax return the notice_of_deficiency reflects this item as an additional deposit into one of petitioner’s merchants bank accounts petitioner has failed to show that respondent erred in treating these merchants bank_deposits as taxable_income we conclude that dollar_figure of petitioner’s deposits to his merchants bank accounts represent taxable_income to him b deposits to sodalitan mayer’s account the parties have stipulated that in checks payable to petitioner and totaling dollar_figure were deposited into sodalitan mayer’s account petitioner has offered neither argument nor evidence to show that respondent erred in determining that these dollar_figure of deposits represent taxable_income to him this dollar_figure amount as to which the parties have stipulated is dollar_figure less than the dollar_figure described in the notice_of_deficiency as having been deposited into sodalitan mayer’s account the notice_of_deficiency indicates that this remaining dollar_figure of alleged deposits was transferred by petitioner from another of his bank accounts on the basis of all the evidence we conclude that this interaccount transfer does not represent an item of gross_receipts in we conclude and hold that petitioner is taxable on dollar_figure of the deposits he made into sodalitan mayer’s account c deposits to petitioner’s a g edwards account petitioner has stipulated that in checks made payable to him and totaling dollar_figure were deposited into his a g edwards account the evidence of record persuades us that two of the underlying deposits one for dollar_figure and another for dollar_figure represent petitioner’s interaccount transfers rather than unreported income petitioner has failed however to show that respondent erred in treating the other dollar_figure of deposits into his a g edwards account as taxable incomedollar_figure we conclude that dollar_figure of the deposits to petitioner’s a g edwards account represents taxable_income 20petitioner alleges that dollar_figure of these deposits was generated by a payment from a wealthy entrepreneur in consideration of an option to purchase a one-half interest in a gravel pit that petitioner owned petitioner contends that this option expired in at which time he declared the amount as a capital_gain on my income taxes petitioner has provided no documentary_evidence to support these contentions and has offered no explanation for failing to do so we draw an adverse inference from these lapses see 6_tc_1158 affd 162_f2d_513 10th cir and find petitioner’s testimony insufficient to establish that the deposits did not represent taxable_income as respondent charged see 419_f2d_1057 6th cir vacating and remanding on other issues tcmemo_1968_89 issue items pertaining to carmen jordan and gmcc in carmen jordan incorporated her wholly owned s_corporation gmccdollar_figure some of the deficiencies in dispute arise in part from respondent’s determinations that carmen jordan had unreported income from gmcc or from flow-through adjustments to gmcc as a threshold matter petitioner contends that these issues are void because carmen jordan’s debts were discharged in bankruptcy his brief states it is common knowledge that the irs failed to file proof_of_claim and therefore their debt was discharged in the confirmed bankruptcy plan s the record does not establish whether any of carmen jordan’s tax_liabilities were discharged in bankruptcy but whether they were discharged or not is irrelevant to the determination of petitioner’s tax_liability spouses who file joint returns are jointly and severally liable for the entire tax_liability which may be collected from either spouse see sec_6013 carmen jordan’s bankruptcy case has no effect on petitioner’s liability under sec_6013 a carmen jordan’s and payments from gmcc findings_of_fact during and gmcc was in financial straits it had little cash and no available sources of outside credit in an 21for the periods at issue gmcc’s taxable years ended dec effort to keep the company going carmen jordan advanced funds to gmcc from time to time as necessary to allow it to pay its bills these advances were in the form of numerous checks or cash deposits of varying relatively small amounts totaling dollar_figure in and dollar_figure in from time to time as it had funds available gmcc would make payments to carmen jordan of varying relatively small amounts these payments from gmcc to carmen jordan totaled dollar_figure in and dollar_figure in on their joint federal_income_tax return petitioner and carmen jordan reported dollar_figure of wages which according to an attached form_w-2 wage and tax statement all represented wages to petitioner from gmcc on their joint_return petitioner and carmen jordan reported dollar_figure of wages which according to an attached form_w-2 all represented wages to carmen jordan from gmcc respondent determined that carmen jordan had unreported wages of dollar_figure in and dollar_figure in representing total wages of dollar_figure less the dollar_figure reported on the return opinion although the notice_of_deficiency is not explicit in this regard the parties appear to agree that the determination relates to unreported wages allegedly paid to carmen jordan by gmcc petitioner does not expressly deny that in and carmen jordan received payments from gmcc as determined in the notice of deficiencydollar_figure petitioner contends however that carmen jordan paid into gmcc more than it paid out to her during these years and that the payments at issue represent nontaxable loan repayments on open account petitioner has introduced into evidence numerous canceled checks and deposit tickets showing that as we have found carmen jordan made payments or cash deposits to gmcc totaling dollar_figure in and dollar_figure in dollar_figure these canceled checks and bank deposit tickets generally indicate that the amounts paid are a temp loan or a cash loan in one instance a canceled check for dollar_figure in october of indicates that it is for a loan payback 22petitioner has introduced into evidence copies of canceled checks showing payments from gmcc to carmen jordan during and the amounts of gmcc’s payments evidenced by these canceled checks are less than the payments determined in the notice_of_deficiency we are not convinced however that the canceled checks in evidence represent the totality of all checks issued by gmcc to carmen jordan in and in any event as mentioned in the text supra petitioner has not expressly disputed that gmcc paid carmen jordan the amounts indicated in the notice_of_deficiency 23petitioner also suggests that we should take into account payments and deposits that carmen jordan allegedly made to gmcc in and which he contends greatly exceeded payments to her from gmcc during those years and resulted in a greater surplus in carmen jordan’s favor because the determinations at issue involve only and we limit our analysis to those years respondent does not expressly dispute that in and carmen jordan made substantial payments to gmccdollar_figure respondent suggests however that those payments should be disregarded because petitioner has produced no loan documentation to show any loans between carmen jordan and gmcc particularly in a circumstance like this involving transactions between a corporation and its sole shareholder on an open account formal indicia of indebtedness are not necessarily essential to the existence of bona_fide debt rather the question is whether there is a bona_fide expectation of repayment advances are an additional_contribution of capital if they are intended to enlarge the stock investment but not if they are intended as a loan 44_bta_533 open-account cash advances by taxpayer to wholly owned corporation constituted loans affd 129_f2d_74 7th cir cf am processing and sales co v united_states ct_cl 371_f2d_842 corporation’s advances to its subsidiary taking the form of non-interest-bearing open accounts and made with a reasonable expectation of repayment were loans byerlite corp 24counting only the amounts indicated on the canceled checks and disregarding the amounts shown on the deposit tickets respondent contends that carmen jordan’s deposits into gmcc were less than the amounts indicated supra respondent has offered no explanation for disregarding cash deposits as indicated on the deposit tickets v williams 286_f2d_285 6th cir advances on open account by a parent_corporation to its subsidiary were loans indeed the regulations contemplate that such open-account transactions between a shareholder and an s_corporation may constitute indebtedness the regulations provide that shareholder advances not evidenced by separate written instruments and repayments on the advances open_account_debt are treated as a single indebtedness sec_1_1367-2 income_tax regs the basis of a shareholder’s open_account_debt is properly determined by netting shareholder advances and repayments that occur during the s corporation’s tax_year brooks v commissioner tcmemo_2005_204 cf 494_f2d_465 5th cir advances and repayments that constitute separate transactions are not properly netted affg 58_tc_417 as a corollary a shareholder has gain on repayments of open_account_debt during a year only to the extent that the repayments exceed advances during the year plus the basis of the debt as of the beginning of the year on the basis of all the evidence we are convinced that carmen jordan intended that gmcc would repay the advances at issue and that gmcc intended to repay and did in fact repay them 25the regulations have been modified with respect to shareholder advances made to an s_corporation on or after date see t d 2008_2_cb_1174 we conclude that the advances are properly treated as open_account_debt rather than as separate transactions in carmen jordan’s advances to gmcc of dollar_figure exceeded by dollar_figure the dollar_figure of payments that gmcc made to her leaving her a basis of dollar_figure in the open_account_debt consequently in gmcc’s payments to carmen jordan gave rise to no taxable_income to her in the dollar_figure of payments that gmcc made to carmen jordan exceeded by dollar_figure the sum of carmen jordan’s dollar_figure of advances to gmcc and her dollar_figure carryover_basis in the open_account_debt we conclude that this dollar_figure of net repayments represents ordinary_income to her in dollar_figure we conclude that petitioner and carmen jordan’s joint return underreported ordinary_income by dollar_figure dollar_figure less the dollar_figure reported on the joint_return as wages b disallowed losses from gmcc--1993 and findings_of_fact on their joint federal_income_tax returns petitioner and carmen jordan reported losses from gmcc of dollar_figure for dollar_figure for and dollar_figure for 26petitioner does not expressly dispute respondent’s characterization of the payments as ordinary_income to the contrary on their joint federal_income_tax return petitioner and carmen jordan characterized dollar_figure of the payments from gmcc to carmen jordan as ordinary wage income respondent determined that as of yearend carmen jordan’s adjusted_basis in her gmcc stock was dollar_figure respondent determined that carmen jordan’s gmmc loss was limited to this amount of adjusted_basis and accordingly disallowed dollar_figure dollar_figure minus dollar_figure of the claimed loss determining that this partial allowance of the loss eliminated any remaining basis in carmen jordan’s gmcc stock respondent disallowed in its entirety the claimed loss of dollar_figure in addition respondent disallowed the claimed loss determining on the basis of flow-through adjustments to gmcc’s income_tax return that in carmen jordan actually had ordinary_income from gmcc of dollar_figure resulting in an adjustment of dollar_figure dollar_figure plus the dollar_figure disallowed loss the notice_of_deficiency indicates that these flow-through adjustments resulted from adjustments to expense accounts the and losses opinion generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 the shareholder may not take into account however s_corporation losses and deductions for any taxable_year in excess of the shareholder’s adjusted_basis in the s corporation’s stock and debt sec_1366dollar_figure petitioner bears the burden of establishing carmen jordan’s basis in her gmcc stock see rule a 290_us_111 petitioner has failed to establish that carmen jordan’s basis in gmcc as of yearend was any greater than determined in the notice of deficiencydollar_figure we sustain 27more exactly with respect to taxation of a shareholder of an s_corporation sec_1366 provides there shall be taken into account the shareholder’s pro_rata share of the corporation’s-- a items of income including tax- exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss the aggregate amount of losses and deductions taken into account by such shareholder for a taxable_year cannot exceed the sum of a the adjusted_basis of the shareholder’s stock in the s_corporation and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 28petitioner contends that carmen jordan’s adjusted_basis in gmcc should be increased by dollar_figure to reflect equipment purchases she made in and the evidence introduced in support of this claim indicates that gmcc not carmen jordan was the purchaser of the equipment although carmen jordan testified that the equipment was purchased with her cash no documentation was offered into evidence to corroborate this claim in any event the record does not establish that carmen jordan’s adjusted_basis in gmcc as of yearend as determined by respondent does not include any equipment purchases carmen jordan might have made on behalf of gmcc in or respondent’s determination disallowing the claimed gmcc losses for and in excess of that basisdollar_figure unreported gmcc income petitioner contends that the notice_of_deficiency issued to him with respect to the flow-through adjustments resulting from respondent’s examination of gmcc’s income_tax return failed to adequately notify petitioner of the specifics in which to defend he alleges the irs has failed to notify petitioner of the examination results which would have been essential for petitioner to know in order to prepare and appropriately defend the irs position as to this issue petitioner suggests that respondent should have the burden_of_proof contending that respondent failed to establish the minimum burden pursuant to this issue insofar as petitioner’s contentions may be construed as attacking the validity of the notice_of_deficiency in this regard they must fail sec_7522 provides that a notice_of_deficiency shall describe the basis for and identify the 29respondent concedes that these disallowed losses from and will be available to offset a portion of carmen jordan’s unreported gmcc income for as discussed infra 30at trial respondent’s counsel asserted that petitioner was not entitled to challenge the adjustments of gmcc’s tax_return suggesting that only gmcc or carmen jordan would be entitled to challenge the adjustment respondent has not pursued this argument on brief we deem respondent to have conceded or waived it amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice the statute goes on to provide however that an inadequate description shall not invalidate such notice the purpose of sec_7522 is to give the taxpayer notice of the commissioner’s basis for determining a deficiency see 112_tc_183 the notice_of_deficiency apprised petitioner in at least general terms of the basis for respondent’s determination and identified the amount of tax due as a result of the flow-through adjustments from gmcc insofar as petitioner’s contentions may be construed as seeking to shift the burden_of_proof to respondent they must also fail the u s court_of_appeals for the sixth circuit has held that the commissioner cannot rely on the presumption of correctness to support a determination of unreported income ‘in the absence of a minimal evidentiary foundation’ united_states v walton f 2d pincite quoting 596_f2d_358 9th cir revg 67_tc_672 by contrast it is well established that the taxpayer bears the burden_of_proof with regard to claimed losses or other deductions see eg 86_tc_298 69_tc_156 dollar_figure we do not believe that the holding of walton has any applicability to the determination in question which ultimately is predicated on respondent’s disallowance of expenses claimed by gmcc but even if we were to assume for sake of argument that the item in issue is properly regarded as stemming from alleged unreported income we believe that the requisite minimal evidentiary foundation has been established in weimerskirch v commissioner supra upon which walton is predicated there was no evidence connecting the taxpayer with the activity allegedly producing the unreported income by contrast in the instant cases there is no question as to the relationship of carmen jordan to the income-producing activity of gmcc because petitioner is jointly and severally liable for the taxes resulting from the gmcc flow-through adjustments carmen jordan’ sec_31as the court_of_appeals stated in 909_f2d_915 6th cir quoting moraski note proving a negative--when the taxpayer denies receipt cornell l rev when for example the irs bases an assessment on the disallowance of deductions ‘placing the burden_of_proof on the taxpayer is reasonable because the taxpayer has better access to evidence of the underlying transactions ’ there would appear to be some tension between this observation and subsequent dicta in walton suggesting that the court_of_appeals might also require the government to provide a minimal evidentiary foundation where the issue in dispute is the taxpayer’s payment of expenses id pincite for the reasons explained in the text supra we need not attempt today to resolve any such tension connection with gmcc’s income-producing activity provides a minimal evidentiary foundation if any be required to support respondent’s deficiency determination against petitioner petitioner complains that respondent failed to notify him adequately of the specific adjustments to gmcc’s return he does not expressly dispute however that respondent communicated with carmen jordan about the gmcc adjustments in her capacity as gmcc’s sole shareholder in fact according to carmen jordan’s testimony she previously petitioned this court to challenge the flow-through adjustments of gmccdollar_figure testifying as petitioner’s witness she expressed familiarity with issues underlying the flow-through adjustments in question we are not persuaded that petitioner lacked access to or through discovery could not have obtained information about the gmcc adjustments as necessary to defend against them in fact on brief having complained about lack of access to the specifics of the gmcc adjustments petitioner identifies with conjecture the makeup of the disputed s_corporation adjustments to within dollar_figure of the dollar_figure total adjustments at issue although petitioner makes various assertions as to why he believes these adjustments were in error he has failed to 32we take judicial_notice that on date carmen jordan petitioned this court and that on date this court granted respondent’s unopposed motion to dismiss the case on the ground that the petition was filed in violation of the u s c sec_362 automatic bankruptcy stay support these contentions with competent evidence petitioner has failed to carry his burden of proving that respondent erred in this determination issue passive losses from horse activities findings_of_fact in alice stockwell wrote petitioner a letter inquiring whether he was interested in investing in a business of breeding and raising morgan horses she represented that she had the knowledge experience time and facilities but lacked the financial resources in alice stockwell chet stockwell phillip pierce and petitioner formed chalice farms inc chalice farms for the purpose of breeding and raising morgan horsesdollar_figure the business started with just a couple of horses that alice stockwell already had on her property petitioner provided funds to buy another three horses in the winter of petitioner helped finance the construction of an addition to a barn on alice stockwell’s property for the horse operations before that beginning in date and continuing for or months petitioner kept three or four of the chalice farms horses at his own property 33chalice farms inc was registered with the secretary of state of vermont as a corporation nevertheless the parties have stipulated that for purposes of this case the petitioner and alice stockwell will be considered partners in the reporting of the income and loss from chalice farms inc for the taxable years and which was distant from alice stockwell’s property alice stockwell testified that she initially visited the horses only intermittently but finding them poorly cared for eventually ended up going every day to take care of them in petitioner and alice stockwell began to have problems jointly operating chalice farms in date petitioner filed a complaint in state court seeking the liquidation of the assets of chalice farms and demanding an accounting of all income and expenses in her answer alice stockwell denied that petitioner had been involved in the breeding raising training and sale of horses for chalice farms in her counterclaim she sought damages alleging that in consideration of her agreeing to work full time on the breeding raising training and sale of horses petitioner had agreed to pay her a weekly salary and to provide working_capital to run the business but had failed to do so in an order dated date the vermont superior court ordered petitioner to pay dollar_figure to alice stockwell representing dollar_figure per month for her past care of the horses from date and also to pay her dollar_figure per month for the continuing care and feeding of the horses in chalice farms was dissolved on his and carmen jordan’s joint federal_income_tax returns petitioner claimed these losses from chalice farms year loss dollar_figure big_number big_number big_number respondent disallowed these claimed losses as being attributable to a passive_activity opinion sec_469 limits the deductibility of losses from certain passive activities of individual taxpayers passive losses disallowed in one year generally may be carried over to the next year see sec_469 generally a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 the regulations identify these seven situations in which an individual will be treated as materially participating in an activity the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date the regulations also provide that the last-described facts_and_circumstances_test requires that the individual’s participation in the activity exceed hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date although the regulations permit a taxpayer to establish the extent of his participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date a postevent ballpark guesstimate does not suffice see lee v commissioner tcmemo_2006_193 bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 petitioner has not provided us even a ballpark estimate of the number of hours he allegedly spent in his chalice farm activities nor does the record otherwise establish the number of hours petitioner might have spent in those activities consequently he has not established that he meets the quantitative requirements of the first third fourth or seventh test described above the record does not provide any basis for concluding that he meets the requirements of any of the other seven tests for material_participation on the basis of all the evidence we conclude and hold that petitioner has failed to establish that he materially participated in the chalice farms activitydollar_figure respondent’s determination is sustained issue accuracy-related_penalty respondent has determined that the sec_6662 accuracy- related penalty applies against petitioner for each of the years in issue sec_6662 authorizes the commissioner to impose a penalty in an amount equal to percent of the portion of the underpayments that are attributable to the items set forth in sec_6662 sec_6662 includes any underpayment 34on brief petitioner contends that as a consequence of the dissolution of chalice farms in he is entitled to carry back the unused portion of his dollar_figure contributions in chalice farms petitioner has failed to establish the existence or amount of any such loss attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted in good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs reliance on a professional return preparer may be reasonable and in good_faith if the taxpayer establishes the return preparer had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the return preparer and the taxpayer actually relied in good_faith on the return preparer’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioner suggests that he is not liable for the negligence_penalty because he properly relied in good_faith on his tax_return_preparer petitioner has not however pursued this defense in any meaningful way apart from passing references in his testimony to his tax_return_preparer the record is devoid of evidence to support petitioner’s contentions petitioner did not call his tax_return_preparer as a witness there is no evidence in the record as to the advice his tax_return_preparer might have given him no evidence to support a determination that petitioner acted reasonably or in good_faith in relying upon it no evidence as to his tax_return preparer’s qualifications no evidence that petitioner disclosed to his tax_return_preparer all relevant facts and circumstances and no evidence that the advice was based on reasonable factual or legal assumptions petitioner also contends that he was not negligent as to any of the items pertaining to carmen jordan or gmcc because he had no personal knowledge in which to be negligent because petitioner made joint returns with carmen jordan his liability for penalties is joint_and_several see sec_6013 78_tc_100 petitioner has introduced no evidence to show that the underpayments arising from items pertaining to carmen jordan or gmcc were not the result of negligence or that he and carmen jordan acted with reasonable_cause and in good_faith in reporting these items on their joint returns we conclude that petitioner’s underpayments are attributable to negligence or disregard of rules or regulations we hold that petitioner is liable for accuracy-related_penalties under sec_6662 based on the amount of his underpayments for the years at issue to be determined in the rule_155_computations to reflect the foregoing and the parties’ concessions decisions will be entered under rule
